Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S COMMENTS
Drawings
The drawings were received on 4/12/2021.  These drawings are approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Parker on 4/15/2021.

The application has been amended as follows: 

In the Specification:
In paragraph [0025] of the specification filed 4/12/2021, in line 3, “62” has been changed to “64”.
In paragraph [0025] of the specification filed 4/12/2021, in line 5, both occurrences of “62” has been changed to “64”.
In the Claims:
In claim 1, line 12, the phrase “, adjacent to the first arm,” has been after “a second arm”.

Claims 16-20 have been deleted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner asserts that none of the prior art of record, alone or in combination, disclose or suggest the claimed limitations.  The above amendment, to claim 1, was necessary since the two arms on the end (ignoring the middle arm) of the cleat of Dassler ‘865 are substantially parallel.  This amendment overcomes Dassler in view of Clarke rejection.  Also, with regard to claim 1, the 35 USC 103 rejection of Riggs ‘527 has been overcome since Riggs fails to teach or suggest the cleat arrangement as defined in claim 1, lines 25-35, in combination with the other limitations of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732